         Case 1:20-cv-01469-DLF Document 83-3 Filed 10/06/20 Page 1 of 1
                                                                                                             Case
                                                                                                      1:20-cv-1469 (DLF)


                                                        Attachment A                                      Exhibit
       Emergency or Public Service Event Law Enforcement Support Request Form                               C

In accordance and subjectto all of the provisions ofthe Interagency Agreement between the
Arlington County Police Department and the National Park Service, United States Park Police
(“USPP”), for emergency or public service event occurring on Federal parklands, the following
request for Arlington County Police Department Level 1 CDU personnel is made and agreedto:


Emergency or Public Service Event (“Event”): 06/1/2020 1** Amendment Demonstrations


Date of Event: June 1.2020


Period for which Police Officers are needed:                 1200 to 0200 hrs.


Number of Police Officers needed: 50


Is Reimbursement being sought by the Arlington County Police Department?
Check one: Yes(          )     No        (      X   )
Is Reimbursement agreed upon by the USPP? Check one: Yes(                        )   No   (   X   )
If reimbursementis sought and been agreed upon, at the conclusion ofthe detail/event, Arlington
County Police Departmentshall furnish as soon as possible, but no later 30 days thereafter, a
complete accounting of the requested reimbursement. This should include the numberof hours
worked by each officer and their salary rate, and any other documentationavailable to justify the
requested amount. Reimbursementshall include overtime at 150% of the employee’s hourly
tate. Reimbursementshall also include benefits, which shall be an additional 27% on top ofthe
employee’s hourly rate. Under no circumstances should the total cost of reimbursement for the
officers borne by the USPP, exceed the amount of $0.00.


The response to the request, request for reimbursement, and all supporting documentation,
should be emailed to Captain Scott Brecht at Scott_Brecht(@nps.zov and to Ms. Connie
Green at Connie _Green‘@nps.gov. Original copies are to be sent to: Ms. Connie R. Green,
United States Park Police, 1100 Ohio Drive, SW, Washington, D.C. 20242, Telephone: (202)
619-7054.


For United States Park Police
GREGORY           Digitally signed by GREGORY
                  MONAHAN
MONAHAN           Date: 2020.05.31 20:17:15 0400"

Greg Monahan, Acting Chief                                   Date
United States Park Police


For Arlington County Police                     Department


  lmaias)s a
Murray Farr’Chief
                                                              $ 3/. Zvea
                                                             Date
Arlington County Police Department
